SENTENCIA.
En la Ciudad de Puerto Rico, á siete de Diciembre de mil novecientos, en la competencia pendiente ante Nos, promovida por el Juez Municipal de Humacao al de igual clase de esta Ciudad, sobre conocimiento de la demanda en juicio verbal deducida ante éste por los Sres. Bolívar, Arruza y Ca, de este comercio, con el también comerciante Don Domingo Cadilla, sobre pago de pesos, cuyas partes nada han alegado ante este Tribunal Supremo. — Resultando : Que los Sres. Bolívar, Arruza y (!f, vecinos y del comercio de esta Ciudad, formularon en diez de Octubre último ante el Juez Municipal del Distrito de Catedral, demanda de juicio verbal contra Don Domingo Cadilla, del comercio de Humacao, sobre que le abonase treinta y cuatro pesos cinco centavos, por efectos vendidos al fiado en el establecimiento de los demandantes y embarcados en este puerto en la goleta “India”, de cuenta y riesgo del demandado.— Resultando: Que librado el oportuno exhorto al Juzgado Municipal de Humacao para la citación del demandado, acudió éste á dicho Juzgado con escrito de diez y seis de Octubre último, suplicando que se requiriese de inhibición al Juzgado Municipal de Catedral, conforme á lo dispuesto en el artículo 62 regla 1? de la Ley de Enjuiciamiento Civil, alegando además que los efectos debieron remitirlos en la goleta “Dolores” y, por embarcarlos contra lo convenido en la “India”, se perdieron, por cuyos fundamentos en lo sustancial, y de conformidad con el Fiscal municipal, *479el Juzgado declaró haber lugar á la inhibición. — Resultando: Que impugnada ésta ante el Juzgado de Catedral por Bolívar, Arruza y C- y el Fiscal Municipal, se negó aquél á inhibirse, por entender que se ejercitaba una acción personal para hacer efectivo el precio de efectos adquiridos en esta Capi-tal, siendo evidente, en tal concepto, que radicaba en aquel Juzgado la competencia para conocer de la enunciada reclamación, según la regla D del artículo 62 de la Ley de Enjuiciamiento Civil, los artículos 1,500 y 1,171 del Código Civil y la jurisprudencia constante del Tribunal Supremo, á pesar de lo cual el Juzgado Municipal de Hum acao, insistió en la inhibición, por los mismos fundamentos que tenía expuestos. — Resultando: Que en su consecuencia cada uno de los Juzgados ha elevado á este Supremo Tribunal las actuaciones de su razón, emitiendo dictamen el Fiscal en favor del Juzgado Municipal del Distrito de Catedral de esta Ciudad. — Siendo Ponente el Juez Asociado Don JoséM? Figueras Chiqués. — Considerando: Que, según la regla D del artículo 62 de la Ley de Enjuiciamiento Civil, es Juez competente para conocer de los juicios en que se ejerciten acciones personales, fuera de los casos de sumisión, el del lugar en que la obligación deba cumplirse. — Considerando: Que promovido juicio verbal por los Sres. Bolívar, Arruza y C- contra Don Domingo Cadilla, de Humacao, sobre pago del precio de unos efectos vendidos al fiado en esta Capital por los primeros al segundo, es notorio que la obligación reclamada debe cumplirse en esta Capital, porque conforme á lo dispuesto en el artículo 1,500 del Código Civil, la que corresponde al comprador, de abonar el precio, ha de ejercitarse en el lugar donde se hubiese hecho la entrega de la cosa vendida, cuando en el contrato no se designe otro distinto, y por lo tanto, el Juez de la misma Ciudad ante quien se interpuso la demanda, es el competente para conocer de ella, siendo las demás alegaciones del demandado totalmente ajenas á la •decisión de la competencia. — Fallamos: Que debemos *480declarar y declaramos que el conocimiento del juicio verbal, motivo de la presente competencia, corresponde al Juzgado Municipal del Distrito de Catedral de esta Ciudad, al que, con la oportuna certificación, á los efectos procedentes, se remitan todas las actuaciones elevadas á este Tribunal Supremo por el mismo y el de igual dase de Humacao, poniéndose en conocimiento de este último el presente fallo; siendo de cuenta respectiva de las partes las costas ocasionadas. — Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José M? Figueras Chiqués, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico. á siete de Diciembre .de mil novecientos. — r E. de J. López Gaztambide, Secretario.
José S. Quiñones. — José C. Hernández. — José M-1 Figueras. — Rafael Nieto Abeillé.